Citation Nr: 1404310	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for cause of the Veteran's death, to include dependency and indemnity compensation under 38 U.S.C.A. § 1151 for the death of the Veteran.  

2. Entitlement to VA burial benefits.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to November 1945.  He died in July 2006 and the Appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from an October 2006 decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Louis, Missouri.  

In an August 2009 decision the Board denied entitlement to service connection for the cause of the Veteran's death and entitlement to additional burial benefits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In March 2011 the Court issued a memorandum decision which set aside the Board's denial of the Appellant's claims and remanded the matters for further proceedings.  In December 2011 the Board remanded the claim to the RO for additional evidentiary development, to include ordering that the Appellant be provided with notice compliant with the Veterans Claims Assistance Act (hereinafter "VCAA") as pertains to cause of death claims, and obtaining clarifying VA medical opinion.  The record therefore shows substantial compliance with the December 2011 remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  In September 2013 the RO issued a supplemental statement of the case (hereinafter "SSOC") and denied the Appellant's claims.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  



FINDINGS OF FACT

1. The Veteran's July 2006 death certificate lists the immediate cause of death as acute renal failure, due to or as a consequence of severe mitral regurgitation, due to the underlying cause of death of congestive heart failure (hereinafter collectively referred to as "cardiovascular-renal disease").  

2. At the time of his death, the Veteran was service-connected for gastric resection residuals (hereinafter "gastrointestinal disorder"), rated as 40 percent disabling.  

3. Cardiovascular-renal disease was not shown during service or within one year of service.  

4. The medical evidence of record does not show that a disability of service origin caused or contributed to the Veteran's death.  

5. The competent evidence is against a finding that the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical care or medical care by a VA contracted facility in furnishing hospital care; or an event which is not reasonably foreseeable.  


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013). 

2. The criteria for entitlement to compensation pursuant to 38 U.S.C.A § 1151 for cause of death have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).  

3. The criteria for entitlement to burial benefits based upon a service-connected death are not met.  38 U.S.C.A. §§ 1310, 2307, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1600(a), 3.1601-3.1610 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Here, the Appellant was provided with the relevant notice and information for establishing a claim for service connection for cause of the Veteran's death and for VA burial benefits in October 2006 and April 2013 letters prior and subsequent to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The April 2013 letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartment v. Nicholson, 19 Vet. App. at 473.  As noted, in September 2013 the Appellant was issued an SSOC, which readjudicated the issues on appeal.  She has not alleged any prejudice with regard to any notice deficiency during the adjudication of the claims; hence, further VCAA notice is not required with regard to the appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, the Veteran's death certificate, and VA records, including the terminal hospitalization reports dated in July 2006, have been obtained and associated with the claims file.  A VA medical opinion was also obtained which contains description of the history of the Veteran's service-connected disability; documents and considers the relevant medical facts and principles; and provides opinions regarding the relationship between the Veteran's military service and service-connected disability, and the cause of his death.  

The Appellant has been given ample opportunity to present evidence and argument in support of the claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Appellant has had a meaningful opportunity to participate in the development of the claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

The Merits of the Claim-Service Connection for Cause of the Veteran's Death and Entitlement to VA Death Benefits

The Appellant contends that the Veteran's death by congestive heart failure should be service-connected as she believes his fatal cardiovascular-renal disease was directly caused by medication prescribed to him by a treating physician at a VA medical facility (hereinafter "VAMC") following an operation on his stomach which led to his service-connected gastrointestinal disability.  
  
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247. 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  38 U.S.C.A. § 1151.  A disability is a qualifying additional disability if the additional disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  Id.; see also Viegas v. Shinseki, No. 2012-7075 (Fed. Cir. Jan. 31, 2013) ("Section 1151 thus contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from the VA, but also must be "proximately caused" by the VA's "fault" or an unforeseen "event").  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3).  

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).  

For the purposes of burial benefits, if a Veteran dies as a result of a service-connected disability or disabilities, an amount may be paid toward the Veteran's funeral and burial expenses including the cost of transportation of the body to the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1600(a), 3.1601-3.1610.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As noted, the Veteran's death certificate lists the immediate cause of death as acute renal failure due to severe mitral regurgitation due to the underlying cause of death of congestive heart failure.  At the time of his death, the only service-connected disability was the gastrointestinal disability, rated as 40 percent disabling.  By rating action dated in May 1991, entitlement to benefits was granted under 38 U.S.C. § 351 (now 38 U.S.C.A. § 1151).  

The service treatment records reflect no evidence of cardiovascular-renal disease, nor does any clinical record dated within one year of service.  VA treatment records, dated from 1968 to July 2006, reflect treatment for cardiovascular disorders, to include AV block, hypertension and valvular heart disease.  However, there is no evidence of record that contains a competent medical finding or opinion linking any cardiovascular-renal disease to service.  

An April 1991 VA treatment record indicates the Veteran was placed on "Digitoxin" since 1964 due to possible heart failure and that the Veteran had a high degree AV block due to Digitoxin excess.  In addition, VA treatment records dated in 2002, 2004 and 2005 reference a history of a high degree AV block due to digitalis excess.  The Appellant contends that these records support her assertion that the heart problems which caused the Veteran's death were the result of the Crystodigin/Digitoxin prescribed for the Veteran's service-connected gastrointestinal disability.  

In September 2013 a VA examiner provided an opinion that addressed (1) whether or not the Veteran's Digitoxin treatment was a principal or contributory cause of the Veteran's death; (2) whether or not Digitoxin was used to treat the service-connected gastrointestinal disability; and (3) whether or not the Veteran incurred any additional disabilities as a result of the VAMCs prescription of Digitoxin, and if the proximate cause of such additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA; or an event not reasonably foreseeable.  

As for the first question, the examiner opined that it was less likely than not that the Veteran's Digitoxin treatment was a principal or contributory cause of the Veteran's death.  The examiner clarified that the Veteran was not taking Digitoxin but Digoxin just before his demise, and further opined that the Veteran's Digoxin treatment was less likely than not a principal or contributory cause of the Veteran's death.  The examiner explained that the Veteran's cause of death was congestive heart failure complicated by renal failure.  The examiner observed that the Veteran had been treated with either Digitoxin or Digoxin for many years, and that both compounds are used to treat congestive heart failure and/or atrial fibrillation.  The examiner noted that toxic levels can produce potentially life threatening dysrhythmias, and that while most patients with signs and symptoms of toxicity have serum Digoxin levels greater than 2.0 ng/mL, there is a somewhat poor correlation between levels, effect and toxicity.  The examiner noted that serum level monitoring is usually only recommended to assess patient compliance, to evaluate clinical deterioration following an initially good response, to evaluate unsuspected toxicity, and to assess patients who are at a higher risk of toxicity.  The examiner observed that the Veteran was at higher risk by virtue of his acute renal failure and heart disease, but noted that his levels were monitored and Digoxin was adjusted appropriately.  

As for the second question, the examiner opined that Digoxin (and earlier Digitoxin) was not used to treat the Veteran's service-connected residuals of gastric resection, again noting that both compounds are used to treat congestive heart failure and/or atrial fibrillation but play no role in treatment of gastric resection residuals.  

As for the third question, the examiner opined that it was less likely than not that the Veteran incurred any additional disabilities as the result of the VAMC's prescription of Digoxin/Digitoxin.  The examiner again explained that both compounds are used to treat congestive heart failure and/or atrial fibrillation, and noted that acute toxicities can be life threatening.  However, in the Veteran's case he did not die from either from the cardiac manifestations of toxicity or during
periods of acute toxicity, noted in the record in October 2004 and in July 2006.  The examiner observed that the Veteran first received Digitoxin in 1968, and concluded that its use since then most likely prolonged his life.  

The competent medical evidence weighs against the claim.  The Board finds the September 2013 VA examiner's opinion is particularly persuasive as it is informed by a thorough review and analysis of the Veteran's in-service and post-service treatment records.  Further, it reflects clear and unequivocal conclusions regarding the relationships between the Veteran's service-connected gastrointestinal disorder, his treatment with Digoxin/Digitoxin, and his fatal cardiovascular-renal disease.  This reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information in the clinical record, as well as by an informed understanding of how Digoxin/Digitoxin toxicity affects the body.  The examiner's conclusions that episodes of the Veteran's Digoxin/Digitoxin toxicity were adequately managed by the VAMC, as evidence by his recovery, along with the opinion that the Digoxin/Digitoxin use actually prolonged the Veteran's life, as he was treated with it from 1968 onward, is highly persuasive evidence that the Veteran's cause of death and his Digoxin/Digitoxin treatment are unrelated.  Finally, the examiner's opinion is factually accurate, fully articulated, and based on sound reasoning relying on the evidence of record.  Thus, it carries significant probative weight.  See Nieves-Rodriguez v. Peake, 22. 295 (2008).  Absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  

The evidence is in support of the claim consists entirely of the Appellant's lay assertions.  The Appellant is certainly competent to report about her personal observations or impressions of the Veteran's care.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). However, as to the specific issue in this case, the cause of the Veteran's death and how it may or may not relate to his service or to a service-connected disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board has considered the Appellant's submission of the Merck Manual extract, this extract provides general medical information, with nothing specific to the Veteran's clinical history that would lead to a conclusion that his service-connected stomach disability, to include medication for this disability, contributed to the cause of his death.  While a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); see Sacks v. West, 11. 314 (1998); Wallin v. West, 11. 509 (1998).  

For the foregoing reasons, service connection for the cause of the Veteran's death is not warranted.  Hickson, supra.  Also, the preponderance of the evidence is against the Appellant's claim for dependency and indemnity compensation under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.  

In October 20006, the Appellant received burial benefits based on non-service-connected death.  As the Board has concluded that the Veteran's death was not the result of a service-connected disability, entitlement to service-connected burial benefits must be denied.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1600(a), 3.1601-3.1610. 



ORDER

Service connection for the cause of the Veteran's death, to include dependency and indemnity compensation under 38 U.S.C.A. § 1151 for the death of the Veteran, is denied.  

Entitlement to VA burial benefits based upon service-connected death is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


